Citation Nr: 1403716	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and assigned an initial 30 percent rating for anxiety disorder.  In June 2011, the Board remanded this claim for additional development.


FINDING OF FACT

The Veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity, but does not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2013).  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and effective date will be assigned if applicable should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  A February 2009 letter informed the Veteran and his representative of the criteria for establishing service connection, the evidence required, his and VA's respective duties for obtaining evidence, and how an initial rating and effective date would be assigned if service connection was granted.  It was sent prior to the March 2009 rating decision on appeal.  The purpose that notice was intended to serve was fulfilled in that the benefit sought, which initially was service connection, was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any notice defect was harmless.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  That duty includes a requirement to aid the claimant in obtaining relevant records.  38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2013).  That duty also includes providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained.  The most recent were obtained in compliance with the Board's previous remand.  No private treatment records have been obtained.  However, the Veteran has not identified any, despite opportunities to do so.  He submitted some records, to include private examinations from Dr. W.A., on his own behalf.  VA examinations were conducted in March 2009 and April 2012, both conducted by the same examiner.  The Veteran was interviewed and assessed at each examination.  Both examinations provided sufficient detail to adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In numerous statements, the Veteran has argued that the March 2009 VA examination was inadequate because it was only 25 minutes long, violated the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and failed to consider all the evidence.  It is unclear from the report how long the examination took, but there is no time requirement for examinations.  Even though the diagnoses made disagree with those made pursuant to the DSM-IV upon private examination, the diagnoses made were specifically noted to be in accordance with the DSM-IV.  Because service connection has already been established, diagnoses are less important than the symptoms because the symptoms will determine the appropriate rating.  All of the evidence was considered in light of the claims file review, interview, and assessment.  In December 2013, the Veteran's representative asserted that a remand for another examination is warranted because the assessment regarding sleep/fatigue, anxiety, and depression at the April 2012 VA examination was not thorough.  That assertion is unsupported, as those symptoms specifically were addressed in the examination report.  The Board finds the examinations adequate and finds no need or requirement for additional examination.

Neither the Veteran nor his representative otherwise has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required because VA's duties to notify and assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Those duties having been satisfied, adjudication may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The essential fairness of adjudication indeed has not been impacted because the Veteran has had a meaningful opportunity to participate in the processing of the claim.

Increased Rating

Disability ratings represent the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  A rating is assigned under the Rating Schedule by comparing the extent to which a disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2013).  The assignment of two or more ratings for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  The claimant prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the assignment of an increased rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disability originally was characterized as anxiety disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2013).  It, like most psychiatric disabilities, is rated using the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2013).  

The Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 indicate mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy or theft within the household) notwithstanding generally functioning pretty well and having some meaningful relationships.  Scores ranging from 51 to 60 indicate moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (avoidance of friends, neglect of family, and inability to work).  Scores ranging from 21 to 30 indicate delusions or hallucinations considerably influencing behavior, serious impairment in communication or judgment (sometimes incoherent, acts grossly inappropriately, and suicidal preoccupation), or an inability to function in almost all areas (stays in bed all day and no job, home, or friends).

Whether by GAF score or otherwise, an examiner's specification of the level of impairment is to be considered but is not determinative.  38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 31, 1995).  The symptoms in General Rating Formula further are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  It is not required that all, most, or even some of the enumerated symptoms be found in order to assign a particular rating.  Rather, all manifested symptoms that impact occupational or social impairment must be considered.  If the symptoms demonstrate occupational and social impairment equivalent to what would be caused by the enumerated symptoms, then the rating that would be assigned for that level of impairment is to be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); 38 C.F.R. §§ 4.21, 4.126 (2013).  

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6 (2013).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated prior to an initial claim if it sheds light on the disability during the pendency of the claim.  38 C.F.R. § 4.1 (2013).

The Board notes that differentiation between symptoms attributed to a non-service-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Several diagnoses have been made.  Only anxiety disorder has been service-connected.  However, no medical evidence differentiating the symptoms of anxiety disorder from the symptoms of other diagnosed mental disorders exists.  It was determined upon VA examination in April 2012 that differentiation was not possible.  All symptoms therefore shall be considered in assigning an appropriate rating.

After consideration of the evidence, the Board finds that an initial rating of 50 percent, but not higher, is warranted.  The Veteran's symptoms are shown to cause occupational and social impairment with reduced reliability and productivity.  However, the symptoms are not shown to cause occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Veteran's symptoms, particularly his sleep, mood, affect, anxiety, motivation, attention, concentration, memory, and hypervigilance problems, with substance abuse issues, are shown to interfere with his ability to work.  The Veteran reported difficulty staying on schedule, while Dr. W.A. noted difficulty with authority.  The level of interference he experiences is greater than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that the level of social and industrial impairment more near approximates reduced reliability and productivity.  However, the Board finds that the level of social and industrial impairment is not so severe as to result in deficiencies in most areas or a complete inability to work.  The Veteran has been able to secure employment.  He was a real estate appraiser until late 2008.  Thereafter, he had periods during which he was unemployed and periods during which he worked odd jobs.  A railroad company position was referenced though it is unclear whether or not he was hired.  Classes online also were referenced, although it is unclear whether or not that occurred.  The Veteran, in any event, became a full-time foreman for a commercial lawn maintenance business in early 2012.  All of his jobs have been of short duration.  He was a real estate appraiser for less than one year.  Odd jobs are inherently temporary.  At the time of a VA examination in April 2012, he had been a foreman for approximately six weeks.  Whether or not he retains that position is unknown, but even if he did the duration would be less than two years.  However, there is no indication that the Veteran cannot maintain employment due to his symptoms.  He denied ever being fired from any job with the exception of one prior to his service.  He reported that he quit being a real estate appraiser after he confronted his boss about his salary.  Neither poor job performance nor tardiness has been mentioned.  The Board finds that the Veteran continues to obtain employment, but has voluntarily left some positions.

Some, but not substantial, problems with the Veteran's ability to think both on and off the job have been detected.  Though circumstantiality and occasional tangentiality were noted by Dr. W.A. on the three occasions he was examined in January 2009, September 2009, and August 2011, VA detected a problem only in August 2011.  His thought processes were characterized as indecisive, slowed, and rambling.  However, his thought processes were deemed coherent.  They previously were found to be the coherent, logical, and linear.  The Veteran's judgment has not been described as deficient by VA, but Dr. W.A. described it as below normal.  Examples cited by W.A. included irritability, angry outbursts, and suicidal and homicidal ideation.  The first two examples do not indicate an inability to make a considered decision, but indicate impaired impulse control.  Impaired impulse control is listed as an exemplary symptoms by the criteria for a 70 percent rating.  However, the Veteran has never attempted to or formed a plan to end his life or the lives of others despite thoughts of doing so, which is indicative of good judgment.

The Veteran's symptoms also interfere with his ability to get along with others.  The level of interference he experiences is greater than generally functioning satisfactorily.  The Board finds that the level of social impairment most nearly approximates reduced reliability and productivity.  However, the Board finds that the level of social impairment is not so severe as to result in deficiencies in most areas or a complete inability to relate to others.  The Veteran has no children.  He is not married and has not had a girlfriend for some time due to his fear of getting too close to someone.  He lives alone.  However, the Veteran has other family members.  He described his relationships with his sister and his parents as fine.  His parents live nearby.  That has allowed his father to be active in helping him seek appropriate psychiatric care.  It was noted that the Veteran stayed with R., a friend of his father's who is like a "battle buddy," when seeing Dr. W.A.  Building a boat motor with a cousin was referenced.  The number of friends the Veteran has reported has varied, but he never has reported having none.  That is true notwithstanding that he rejects requests to socialize with them.  While he has described himself as isolative toward friends and family, activities with others such as watching television, playing video games, and going out to eat or drink were mentioned in addition to solitary activities like swimming and fishing.

Taking all of the Veteran's symptoms into account, Dr. W.A. assigned GAF scores of 29 in January and September 2009 and 32 in August 2011 while VA assigned GAF scores of 65 in March 2009, 62 in March 2011, 47 and 55 in August 2011, and 65 in April 2012.  A considerably discrepancy, which is particularly noticeable for August 2011 when GAF scores differ by 15 to 23 points, exists between Dr. W.A.'s assessment of him and VA's assessment of him.  Dr. W.A. has deemed his symptoms to be severe.  VA physicians have deemed them to be only severe enough to cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  Further, VA physicians have stated that the symptoms are not severe enough to interfere with occupational or social functioning at all.  It is reiterated that GAF scores and opinions, though important, are not dispositive.  Dr. W.A.'s examinations, VA's examinations, and the VA and private treatment records indeed have been interpreted and reconciled into a consistent picture as required.  That picture signifies overall moderate symptoms or occupational and social impairment with reduced reliability and productivity.  It does not signify, as Dr. W.A.'s GAF scores and opinion by themselves suggest, something more severe such as the presence of delusions or hallucinations, serious impairment in communication or judgment, or an almost complete inability to function.  It also does not signify, as VA physicians' GAF scores and opinions by themselves suggest, something less severe such as a host of mild to serious symptoms or some to serious occupational and social impairment.

The Veteran manifests only two of the symptoms enumerated as being indicative of occupational and social impairment with deficiencies in most areas.  The evidence shows that he has reported suicidal ideation, albeit passively, and impaired impulse control.  Frequent fights indeed were reported in addition to confronting his boss.  There is no indication that the Veteran engages in obsessional rituals or has difficulty in adapting to stressful circumstances.  His speech has been problematic, but it was not illogical, obscure, or irrelevant.  Panic attacks, as opposed to near-continuous panic, have been documented and reported.  Chronic depression also has been documented, but that has not been shown to affect the Veteran's ability to function independently, appropriately, and effectively.  Dr. W.A. noted his report of dissociative episodes, but spatial disorientation has not been noted.  Dr. W.A. also noted a report of difficulty making himself maintain his personal appearance and hygiene, but no deficiency has been detected in maintaining personal hygiene.  He does not have difficulty establishing and maintaining relationships.  The Veteran has several people in his life, as discussed above, which shows that he can maintain relationships.  Because interaction with strangers, in particular Dr. W.A. and the VA examiner the first time they met, was possible despite him being irritable and angry suggests that he could establish new relationships.  Finally, he does not manifest any of the symptoms enumerated as being indicative of total occupational and social impairment.  The lack of most or all of the enumerated symptoms for a rating even higher than that assigned herein is not dispositive.  However, it does lend some support to the determination.  The Board finds that the level of impairment caused by some impulse control and passive suicidal and homicidal ideation does not rise to the level of occupational and social impairment with deficiencies in most areas.  While the Veteran has difficulties with relationships, he does not have the inability to establish them.  While he has some interference with work and decreased judgment, his work and judgment are not shown to be deficient.  His thinking is also generally shown to be coherent.  Therefore, the Board cannot find that he has deficiencies in most areas.

Reasonable doubt has been resolved in favor of the Veteran in determining that an initial rating of 50 percent, but not higher, should be granted.  However, the preponderance of the evidence is against the assignment of any higher rating.  Consideration also has been given to a staged rating.  The Board finds that no staged ratings are warranted because the symptoms have been generally consistent throughout the period under consideration.  The Veteran's symptoms and their severity largely have been consistent over time.  The resulting occupational and social impairment has also has been consistent.

As an alternative to assigning a rating under the Rating Schedule, an extraschedular rating may be assigned.  38 C.F.R. § 3.321(b) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  A three step process governs the assignment of extraschedular ratings.  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  Second, it must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  If so, referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his psychiatric disability picture is not unusual or exceptional because the applicable schedular rating criteria set forth above reasonably describe it.  Those criteria contemplate his symptoms adequately.  The rating criteria assign ratings based on the level of occupational and social impairment due to symptoms.  It is reiterated that not only the symptoms enumerated, but all symptoms present, are taken into account.  Therefore, each of the Veteran's symptoms has been taken into account, whether enumerated in the rating criteria or not.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because marked interference with employment and frequent hospitalization are not shown.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  The above discussion reveals that the Veteran's psychiatric disability interferes, but not markedly so, with his employment.  That level interference is encompassed by the assigned schedular rating.  There is no indication that the Veteran has been hospitalized due to his psychiatric disability.  He was seen in the emergency department at a private hospital in May 2010.  However, he was released the same day.

When an increased rating is sought, entitlement to a total disability rating based on individual unemployability due to the disability at issue finally must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Veteran nor his representative specifically has contended his psychiatric disability is so severe that he is unable to either secure or maintain work, and the record does not otherwise reasonably raise a claim for TDIU.  Therefore, consideration of a TDIU is not warranted.


ORDER

An initial rating of 50 percent, but not higher, for a psychiatric disability is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


